DETAILED ACTION
This Office action is in reply to correspondence filed 4 August 2021 in regard to application no. 16/931,295.  Claims 3 and 15 have been cancelled.  Claims 1, 2, 4-14 and 16-20 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 4-14 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: in the previous Office actions claims were rejected under 35 U.S.C. § 101 as being directed to an abstract idea without significantly more, and under § 103 based on at least the references of Ketchum and Mercuri et al.  We will address each of these in turn.
In regard to § 101, though the claims continue to recite abstraction as set forth in the previous Office action, each claim now includes verification of a target blockchain by servers external to the one performing most of the process, and broadcasting transaction data to these servers via a stack instruction.  These, combined with the other claim limitations, apply the abstract idea “in some other meaningful way beyond generally linking [it] to a particular technological environment”, citing MPEP § 2106.05(e).  As such, the claims integrate the abstract idea into a practical application (as the Guidance and MPEP use that phrase) and are no longer, therefore, directed to an abstract idea.  As such, the rejection is withdrawn.
In regard to § 103, in addition to the prior art previously made of record, Daniel et al. (U.K. Application No. 2549085) disclose a blockchain state reliability determination system [title] in which a “broadcast communication” is made to “one or more distribution servers” which results in a “blockchain being validated”. [pg. 3, lines 11-18] However, Daniel makes no mention whatever of a stack.
Suryavanshi et al. (U.S. Publication No. 2016/0099813) disclose a security certificate key pair generation process [title] which mentions broadcasting involving servers [0062] and nondescript use of a “stack pointer”, [0064] but neither he nor any of the others, individually or as an ordered combination, disclose a system in which broadcasting to other servers is done via a stack instruction, combined with the other limitations of the claims of the present invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442.  The examiner can normally be reached on M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694